                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                    )
                                             )
               vs.                           )      Criminal No. 06-243
                                             )
LAMAR M. GIBSON,                             )
                                             )
               Defendant.                    )


                              MEMORANDUM OPINION

       Pending before the court is the motion by defendant Lamar Gibson (“defendant”

or “Gibson”) for early termination of supervised release (ECF No. 142), to which the

government filed a response in opposition. (ECF No. 145). The motion is ripe for

decision.

       On June 16, 2008, Gibson pleaded guilty to possession with intent to distribute 50

grams or more of crack cocaine. He was sentenced on February 10, 2009, to 162 months

of imprisonment to be followed by 5 years of supervised release. His term of supervised

release began on December 17, 2017. On December 19, 2019, defendant filed his present

motion.

       The primary concern articulated by Gibson is that he wants to pursue a promotion

to a position at George Junior Republic (“GJR”) in the state of Indiana. Gibson does not

represent that he has a specific, firm offer of employment in Indiana. Gibson does not

contend that he will been unable to accept a new position because of the conditions of

supervision. Instead, he states only that he is gainfully employed by GJR as a Clinical

Manager/Behavioral Health Tech at a special needs unit in Grove City, Pennsylvania, and

is eligible for a promotion or transfer. The court urges Gibson to cooperate with the




                                            1
probation officer to plan for a possible job relocation, for example, by arranging to

transfer his supervision to Indiana.



I. STANDARD

       Supervised release “serves an entirely different purpose that the sentence imposed

under § 3553(a),” Pepper v. United States, 562 U.S. 476, 502 n. 15 (2011). It “fulfills

rehabilitative ends, distinct from those served by incarceration.” United States v.

Johnson, 529 U.S. 53, 59 (2000). The court’s determination whether early termination of

supervised release is “warranted by the conduct of the defendant released and the interest

of justice,” § 3583(e)(1), is a discretionary decision. United States v. Bayard, 537 F.

App’x 41, 42 (3d Cir. 2013).

       Pursuant to the governing statute, 18 U.S.C. § 3583(e):

       [t]he court may, after considering the factors set forth in section
       3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and
       (a)(7)—

              (1) terminate a term of supervised release and discharge the
                  defendant released at any time after the expiration of one
                  year of supervised release, pursuant to the provisions of
                  the Federal Rules of Criminal Procedure relating to the
                  modification of probation, if it is satisfied that such
                  action is warranted by the conduct of the defendant
                  released and the interest of justice.

18 U.S.C. § 3583(e)(1). As specified in § 3583(e)(1), in exercising its discretion, the

court must consider the following factors:

   •   the nature and circumstances of the offense and the history and characteristics of
       the defendant, § 3553(a)(1);

   •   the need for the sentence imposed to afford adequate deterrence to criminal
       conduct, protect the public from further crimes of the defendant, and provide the
       defendant with needed educational or vocational training, medical care, or other


                                              2
       correctional treatment in the most effective manner, § 3553(a)(2)(B)-(D);

   •   the sentencing range established by the Sentencing Commission, § 3553(a)(4);

   •   any pertinent policy statement issued by the Sentencing Commission, §
       3553(a)(5);

   •   the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct, § 3553(a)(6); and

   •   the need to provide restitution to any victims of the offense, § 3553(a)(7).


    In United States v. Laine, 404 F.App’x 571 (3d Cir. 2010), the court of appeals stated

that “early termination of supervised release under section 3583(e) should occur only

when the sentencing judge is satisfied that something exceptional or extraordinary

warrants it.” 404 F. App’x at 573-74. “Compliance with the conditions of supervised

release [is] expected and not exceptional.” Id. at 574.



II. ANALYSIS

   The court first will consider the pertinent factors set forth in § 3553(a) as instructed in

18 U.S.C. § 3583(e)(1), and then determine whether early termination of defendant’s

supervised release is warranted by his conduct and in the interest of justice.

   A. 3553 Factors

(1) The nature and circumstances of the offense and the history and characteristics of
the defendant, § 3553(a)(1).

       Gibson was convicted of a very serious crack cocaine distribution offense, for

which there was a statutory mandatory minimum of 10 years of imprisonment. He was

sentenced based on the career offender enhancement, although the court departed

downward because that designation overrepresented the seriousness of his criminal



                                             3
history. The court compliments Gibson for his compliance with the conditions of

supervised release, his participation in Life Coaching training and his example to

troubled youth during his employment at George Junior Republic. Because of the serious

drug offense and his prior criminal history, this factor weighs against early termination of

supervision.

(2) The need for the sentence imposed to afford adequate deterrence to criminal
conduct and protect the public from further crimes of the defendant, and provide the
defendant with needed educational or vocational training, medical care, or other
correctional treatment in the most effective manner§§ 3553(a)(2)(B)-(D).

       The continuation of supervision with its conditions affords deterrence to future

criminal conduct and protects the public from further crimes by defendant. There is no

evidence that Gibson currently presents a danger to the community. This factor is neutral

for an early termination of supervised release.

(3) The sentencing range established by the Sentencing Commission, § 3553(a)(4).

       Pursuant to U.S.S.G., Chapter 5, Part A, based on a total offense level of 34 and a

criminal history category of VI, Gibson’s guideline range for imprisonment was 262-327

months. As noted above, Gibson received a downward departure and was sentenced to

162 months of imprisonment. The statute provides for supervised release up to life. The

statutory mandatory minimum term of supervised release is five years. The guideline

range for a term of supervised release was five years to life, pursuant to U.S.S.G. §

5D1.2(c). Gibson has served less than half the five-year term of supervision, which was

the statutory minimum. The court determines that this factor weighs against early

termination of his supervised release.

(4) Any pertinent policy statement issued by the Sentencing Commission, § 3553(a)(5).

       The parties did not cite to any applicable policy statements regarding early



                                             4
termination of Gibson’s release.

(5) The need to avoid unwarranted sentence disparities among defendants with similar
records who have been found guilty of similar conduct, § 3553(a)(6).

       There is no evidence of a need for early termination of Gibson’s supervised

release to avoid unwarranted sentence disparities among defendants with similar records

who have been found guilty of similar conduct. Generally, the full term of supervision is

fulfilled because “simple compliance with the conditions of supervised release [is]

expected.” Laine, 404 F. App’x at 574. Because the statutory mandatory minimum is 5

years of supervised release, early termination in this case may create unwarranted

sentencing disparities with other defendants. This factor weighs against early

termination.

(6) The need to provide restitution to any victims of the offense, § 3553(a)(7).

       Restitution is not at issue in this case.

B. Whether early termination is warranted and in the interest of justice

       In support of his motion, Gibson asserts that his supervision has been successful

and he has complied with the conditions. In essence, Gibson contends that his

compliance with the conditions of supervision justifies early termination of his

supervised release. The government responds that Gibson has done nothing

extraordinary to justify early termination of supervised release.

   The statute requires the court to be satisfied that early termination is both: (1)

warranted by Gibson’ conduct; and (2) in the interest of justice. § 3583(e)(1). Numerous

courts have explained that this standard requires conduct or circumstances that are out of

the ordinary. As summarized in United States v. Davies, No. 07-436, 2018 WL 2227962

at *7 (May 16, 2018):



                                               5
        “Simple compliance with the conditions of supervised release [is] expected
        and not exceptional.” Id. at 574; United States v. Abdelhady, No. 06-63,
        2013 WL 1703775, at *2 (W.D. Pa. Apr. 19, 2013) (“[I]t is well-settled that
        mere compliance with the terms of supervised release, while commendable,
        is not sufficiently extraordinary to justify early termination.”); United States
        v. Dudash, No. 05-101, 2012 WL 874878, at *3 (W.D. Pa. Mar. 14, 2012)
        (“Defendant’s full compliance with all of the conditions of supervised
        release does not warrant early termination.”). “In other words, the § 3553(a)
        factors and the interest of justice do not support early termination unless
        there is a reason other than compliance with the conditions of supervision.”
        United States v. Banks, No. 04-176, 2015 WL 926534, at *4 (W.D. Pa. Mar.
        4, 2015) (citing United States v. Medina, 17 F. Supp. 2d 245, 247 (S.D.N.Y.
        1998) (“While [the defendant’s] post-incarceration conduct is apparently
        unblemished, this alone cannot be sufficient reason to terminate the
        supervised release since, if it were, the exception would swallow the
        rule.”)).

    It cannot be the case that anyone who complies with supervision could qualify for

termination after one year, regardless of applicable statutory mandatory minimum terms

of supervision. If that was the proper standard, the exception would swallow the rule.

See Medina, 17 F. Supp. 2d at 247. Indeed, the fact of compliance may very well mean

that supervision is serving its deterrent and rehabilitative purposes and continuation of

supervision to full term will achieve its desired effects on the supervised individual and

community. At least, something more than refraining from violations, even if not

extraordinary or exceptional, should be required to warrant an exercise of discretion to

terminate supervision early.

        Considering the relevant factors, and the basis urged for early termination of

supervision (i.e., a desire to pursue a potential job transfer to another state), the court

finds that at this time early termination is not warranted and is not in the interest of

justice in this case. The court commends Gibson’s compliance with the conditions of his

supervised release. Although laudable, these actions are expected and indeed required on

supervised release. The court is not convinced to terminate his supervised release early,



                                               6
particularly when coordination with the probation officer may resolve Gibson’s concerns

about a potential job transfer to Indiana. If the conditions of his supervision prevent

Gibson from obtaining an actual position, and the probation office is unable to

accommodate a transfer, Gibson may renew his request at that time.



III. CONCLUSION

       Based upon the foregoing, the court will deny the motion for early termination of

supervised release without prejudice. Defendant’s compliance is laudable, but is

expected and indeed required while he is on supervised release. Accordingly, the motion

for early termination of supervised release (ECF No. 142) will be denied without

prejudice.

       An appropriate order follows.



Dated: January 27, 2020                       BY THE COURT:


                                              /s/ Joy Flowers Conti
                                              Joy Flowers Conti
                                              Senior United States District Judge




                                             7
                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                   )
                                            )
              vs.                           )       Criminal No. 06-243
                                            )
LAMAR M. GIBSON,                            )
                                            )
              Defendant.                    )




                                        ORDER

       And now this 27th day of January, 2020, in accordance with the memorandum

opinion, the motion for early termination of supervised release (ECF No. 142) is

DENIED without prejudice to reassert if the conditions of supervision prevent him from

accepting an actual employment offer.



                                            /s/ Joy Flowers Conti
                                            Joy Flowers Conti
                                            Senior United States District Judge




                                            8
